Exhibit 10. 1

 

[g54081kcimage002.jpg]

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is executed this 1st day of
November, 2002 by and between enherent Corp. (fka PRT Group Inc.), a Delaware
corporation, with its principal place of business at 12300 Ford Rd., Suite 450,
Dallas, Texas, 75234, with all of its direct and indirect subsidiaries, (the
“Employer”) and Robert D. Merkl, an individual residing at 5419 Ashleigh Road,
Fairfax, Virginia 22030 (the “Executive”).

 

RECITALS:

 

A.  Employer is a global information technology services company.

 

B.  The Executive is experienced in the information technology services industry
and is currently employed by Employer as Chairman, Chief Executive Officer and
President and desires to continue in those roles for the Employer subject to the
conditions hereinafter set forth.

 

C.  Employer believes the Executive will contribute to the growth and
profitability of the Employer and desires to continue to employ the Executive as
Chairman, Chief Executive Officer and President.

 

D.  Employer agrees that it shall not require Executive to engage in any
conduct, which would violate any of the Executive’s post-termination obligations
to Executive’s former employer arising under this Agreement.

 

E.  The Executive is willing to make his services available to Employer on the
terms and conditions hereinafter set forth.

 

AGREEMENT:

 

Therefore, in consideration of the premises, mutual covenants and agreements of
the parties contained herein, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, Employer and the Executive
hereby agree as follows:

 

1)   Employment.  Commencing on November 1, 2002 (the “Effective Date”),
Employer, in reliance on such representations, shall employ the Executive and
the Executive shall accept employment by Employer, upon the terms and conditions
set forth in this Agreement.

 

1

--------------------------------------------------------------------------------


 

2)   Term:  The term of employment (the “Term”) of this Agreement shall begin on
the Effective Date and, except as otherwise provided in Sections 8, 9, and 10
shall end on December 31, 2003.  The Term of this Agreement shall be fourteen
(14) months and shall not be further extended without the mutual written consent
of the parties.  After completion of the term, Executive’s employment will be on
an at-will basis unless otherwise agreed in writing by the parties.

 

3)   Duties:  The Executive will serve as the Chairman, Chief Executive Officer
and President of the Employer.  As Chairman, CEO and President of the Employer,
the Executive shall have the primary responsibility to manage and direct the
day-to-day business of the Employer, including the generation of income and
control of expenses.  In addition, Executive will be responsible for directing
the organization with the objective of providing maximum profit and return on
invested capital; establishing current and long-range objectives, plans, and
policies subject to the approval of the Board Of Directors ( the Board); and
representing the Employer with its major customers, the financial community and
the public. In addition, Executive will be responsible for establishing current
and long-range objectives, plans, and policies subject to the approval of the
Board. The Executive shall perform such duties as may be reasonably assigned to
him by the Board.  With the consent of the Board, the Executive may (i) devote a
reasonable amount of time and effort to charitable, industry or community
organizations, and (ii) subject further to the provisions of Section 6, the
Executive may serve as a director of other companies.

 

4)   Compensation:  During the Term, Executive shall be compensated as follows:

 

a)  Salary.  Executive shall be paid an annual salary of one hundred ninety-two
thousand dollars ($192,000) (the “Annual Base Salary”), to be distributed in
equal periodic semi-monthly installments according to Employer’s customary
payroll practices.  Nothing contained herein shall be construed to prevent
Employer from increasing Executive’s Annual Base Salary more often than
annually.  The Annual Base Salary will be reviewed annually by the Board and
increased (but not decreased) if the Board, in their discretion, determines an
increase to be appropriate, based on the types of factors the Board usually
takes into account in reviewing executive level salaries, including, but not
limited to, cost-of-living factors.

 

2

--------------------------------------------------------------------------------


 

b)  Annual Incentive Compensation.  Employer will provide the Executive with a
target bonus opportunity of at least $24,000 per quarter (the “Performance
Bonus”) under the quarterly incentive award plan. The Performance Bonus will be
paid to Executive no later than forty-five days following the end of each
quarter, i.e., May 15, August 15, November 15 and February 15.  Performance
Bonus targets will include revenue and earnings before interest, taxes,
depreciation and amortization (EBITDA) and be agreed to in writing by the
parties and attached hereto as Exhibit 2.

 

c)  Employer will make the Executive eligible for participation in Stock
Acquisition and Retention Program under the terms and conditions applicable to
all other participants, subject to the approval of the Compensation Committee of
the Board of Directors.

 

d)  Certain Additional Payments and Consideration.  In addition to the above
payments,

 

i)             Stock Options.  Executive will be eligible to participate in the
Employer Stock Option Plan (“Plan”). All Options are subject to the terms of the
Plan and the Stock Option Award Agreement; provided, however, in the event of a
Termination without Cause of the Executive’s employment by the Employer all
incentive stock options granted that would have vested on or before the end date
of this agreement shall immediately vest and be exerciseable as per the terms of
Section 9 (b) below. In the event of a Termination without Cause of the
Executive’s employment by the Employer all non-qualified stock options that have
not vested as of the date of the termination, shall expire, and all
non-qualified stock options that have vested shall be exercisable pursuant to
the terms of the Plan and the Stock Option Award Agreement. All Options will
vest in three (3) equal annual installments of one-third (1/3) each beginning
one (1) year from their respective grant date. A copy of the Plan and form of
Stock Option Award Agreement is attached hereto as Exhibit 1.  If Executive was
an employee of Employer prior to the Effective Date and has already been granted
stock options, all of Executive’s stock options shall have the same terms as the
Options granted hereunder.

 

ii)            Change in Control.  Notwithstanding any other provision of the
Plan to the contrary, while Executive’s Options remain outstanding under the
Plan, a Change in Control (as defined below) of Employer shall occur, then all
Options outstanding at the time of such Change in Control shall vest or expire
as set forth in clause 4.E.i above.  Those Option that vest shall become
immediately exercisable in full, and, at the option of the Compensation
Committee of

 

3

--------------------------------------------------------------------------------


 

the Board of Directors, such Options may be cancelled in exchange for a cash
payment or a replacement award of equivalent value.  For purposes of this
provision as well as this Agreement, a “Change in Control” of Employer shall
occur upon the happening of the earliest to occur of the following:

 

(a)  any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (other than (1) Employer, (2) any trustee or
other fiduciary holding securities under an employee benefit plan of Employer or
(3) any corporation owned, directly or indirectly, by the stockholders of
enherent Corp. in substantially the same proportions as their ownership of the
common stock of Employer, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of securities of Employer (not including in the securities beneficially owned by
such person any securities acquired directly from Employer or its affiliates 
representing fifty-one percent (51%) or more of the combined voting power of
enherent Corp.’s then outstanding voting securities;

 

(b)  during any period of not more than two (2) consecutive years, individuals
who at the beginning of such period constitute the Board (such board of
directors being referred to herein as the “Employer Board”), and any new
director (other than a director designated by a person who has entered into an
agreement with Employer to effect a transaction described in clause (i), (ii) or
(iv) of this Section 5A) whose election by the Employer Board or nomination for
election by Employer’s Stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
then still in office who either were directors at the beginning of the period of
whose election  or nomination for election was previously so approved (other
than approval given in connection with an actual or threatened proxy or election
contest), cease for any reason to constitute at least seventy percent (70%) of
such Employer Board;

 

(c)  the stockholders of Employer approve a merger or consolidation of Employer
with any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of Employer outstanding immediately prior
thereto continuing to represent (either by remaining outstanding without
conversion or by being converted into voting securities of the surviving or
parent entity) fifty one (51%) or more of the combined voting power of the
voting securities of Employer or such surviving or parent entity outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
effected to

 

4

--------------------------------------------------------------------------------


 

implement a recapitalization of enherent Corp. (or similar transaction) in which
no “person” (as hereinabove defined) acquires fifty-one (51%) or more of the
combined voting power of enherent Corp.’s then outstanding securities; or

 

(d)  the stockholders of the Employer approve a plan of complete liquidation of
the Employer or an agreement for the sale or disposition by the Employer of all
or substantially all of the Employer’s assets (or any transaction having a
similar effect).

 

5)   Expense Reimbursement and Other Benefits.

 

a)  Reimbursement of Expenses.  During the term of Executive’s employment
hereunder, Employer, upon the Executive’s submission of proper substantiation in
accordance with Employer’s standard procedure, including copies of all relevant
invoices, receipts or other evidence reasonably requested by Employer, by the
Executive, shall reimburse the Executive for all reasonable expenses actually
paid or incurred by the Executive in the course of and pursuant to the business
of Employer.

 

b)  Employee Benefits.  Executive shall participate in the Employer Employee
Benefits Program.

 

c)  Stock Options.  Executive shall be included as a participant under the
Employer Incentive Stock Option Plan, eligible to be granted options to acquire
shares of Employer’s common stock.  The number of any options and terms and
conditions of options shall be determined in the sole discretion of the Board,
or applicable committee thereof, and shall be based on several factors,
including the performance of the Employer.

 

d)  Vacation.  During the Term, the Executive will be entitled to four (4) weeks
paid vacation/personal days for each year.  The Executive will also be entitled
to the paid holidays and other paid leave set forth in Employer’s policies. 
Vacation days and holidays during any fiscal year that are not used by the
Executive during such fiscal year may not be carried over and used in any
subsequent fiscal year.  Executive will begin to accrue vacation/personal days
on the first day of the month following date of employment at the rate of 1.67
days per month.  Employer observes ten (10) holidays each year; six (6) days are
designated by Employer (the holiday schedule is described in Employer’s Summary
of Benefits) and four (4) days, which are selected by Executive.

 

5

--------------------------------------------------------------------------------


 

e)  Retirement Plan. Executive is eligible to participate in the Employer’s
401(k) Savings Plan the first day of the month coinciding with, or following
employment with Employer.  The. Employer has a provision enabling a match of
100% of the first 3% of employee contributions.

 

6)   Restrictions.

 

a)  Non-competition.  During the Term and for a one (1) year period after the
termination of the Term for any reason, the Executive shall not, directly or
indirectly, engage in or have any interest in any sole proprietorship,
partnership, corporation or business or any other person or entity (whether as
an executive, officer, director, partner, agent, security holder, creditor,
consultant or otherwise) that directly or indirectly (or through any affiliated
entity) engages in competition with the Employer (for this purpose, any business
that engages in information technology consulting services or products similar
to those services or products offered by the Employer and which is actively
soliciting the operating units of the clients doing business with Employer at
the time of termination of the Agreement shall be deemed to be in competition
with the Employer provided that such services or products constitute at least
five percent (5%) of the gross revenues of the Employer at the time of
termination of the Agreement); provided that such provision shall not apply to
the Executive’s ownership of or the acquisition by the Executive, solely as an
investment, of securities of any issuer that are registered under Section 12(b)
or 12(g) of the Exchange Act and that are listed or admitted for trading on any
United States national securities exchange or that are quoted on the NASDAQ
Stock Market, or any similar system or automated dissemination of quotations of
securities prices in common use, so long as the Executive does not control,
acquire a controlling interest in or become a member of a group which exercises
direct or indirect control or, more than five percent (5%) of any class of
capital stock of such corporation.

 

b)  Nondisclosure.  During the Term and for a two (2) year period after the
termination of the Term for any reason, the Executive shall not at any time
divulge, communicate, use to the detriment of or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business or the Employer.  Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Employer (which shall include, but not be limited
to,

 

6

--------------------------------------------------------------------------------


 

information concerning the Employer’s financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of the Employer
that is received by the Executive in confidence and as a fiduciary, and
Executive shall remain a fiduciary to the Employer with respect to all such
information.  For purposes of this Agreement, “Confidential Information” means
information disclosed to the Executive or known by the Executive as a
consequence of or through his employment by the Employer (including information
conceived, originated, discovered or developed by the Executive) prior to or
after the date hereof, and not generally know, about the Employer or its or
their respective businesses.  Notwithstanding the foregoing, nothing herein
shall be deemed to restrict the Executive from disclosing Confidential
Information that the Executive clearly demonstrates was or became generally
available to the public other than as a result of disclosure by the Executive.

 

c)  Non-solicitation of Employees and Clients.  During the Term and for a one
(1) year period after the termination of the Term for any reason, the Executive
shall not directly or indirectly, for himself or for any other person, firm,
corporation, partnership, association or other entity, other than in connection
with the performance of Executive’s duties under this Agreement, (i) solicit for
employment or attempt to employ or enter into any contractual arrangement with
any employee or former employee or independent contractor of Employer, unless
such employee or former employee or former independent contractor, has not been
employed by Employer for a period in excess of six (6) months, (ii) call on or
solicit any of the operating units of the clients doing business with Employer
as of the termination of the Term for any reason on behalf of any person or
entity in connection with any business competitive with the business of
Employer, and/or (iii) make known the names and addresses of such customers
(unless the Executive can clearly demonstrate that such information was or
became generally available to the public other than as a result of a disclosure
by the Executive.

 

d)  Ownership of Developments.  All copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by Executive
during the course of performing work for Employer or its customers
(collectively, the “Work Product”) shall belong exclusively to Employer and
shall, to the extent possible, be considered a work made by the Executive for
hire for Employer within the meaning of Title 17 of the United States Code.  To

 

7

--------------------------------------------------------------------------------


 

the extent the Work Product may not be considered work made by the Executive for
hire for Employer, the Executive agrees to assign, and automatically assign at
the time of creation of the Work Product, without any requirement of further
consideration, any right, title, or interest that Executive may have in such
Work Product.  Upon the request of Employer, the Executive shall take such
further actions, including execution and delivery of instruments of conveyance,
as may be appropriate to give full and proper effect to such assignment.

 

e)  Books and Records.  All books, records, and accounts relating in any manner
to the customers of Employer, whether prepared by the Executive or otherwise
coming into the Executive’s possession, shall be the exclusive property of
Employer and shall be returned immediately to Employer on termination of the
Executive’s employment hereunder or on Employer’s request at any time.

 

f)  Acknowledgment by Executive. The Executive acknowledges and confirms that
(i) the restrictive covenants contained in this Section 6(f) are reasonably
necessary to protect the legitimate business interest of Employer including the
legitimate interests of the Employer, and (ii) the restrictions contained in
this Section 6(f) (including without limitation the length of the term of the
provisions of this Section 6(f) are not over broad, over long, or unfair and are
not the result of overreaching, duress or coercion of any kind.  The Executive
further acknowledges and confirms that his full, uninhibited and faithful
observance of each of the covenants contained in this Section 6(f) will not
cause him any undue hardship, financial or otherwise, and that enforcement of
each of the covenants contained herein will not impair his ability to obtain
employment commensurate with his abilities and on terms fully acceptable to him
or otherwise to obtain income required for the comfortable support of him and
his family and the satisfaction of the needs of his creditors.  The Executive
acknowledges and confirms that his special knowledge of the business of the
Employer is such as would cause Employer serious injury or loss if he were to
use such ability and knowledge to the benefit of a competitor or were to compete
with the Employer in violation of the terms of this Section 6(f).  The Executive
further acknowledges that the restrictions contained in this Section 6 are
intended to be, and shall be, for the benefit of and shall be enforceable by,
Employer’s successors and assigns.

 

g)  Reformation by Court.  In the event that a court of competent jurisdiction
shall determine that any provision of this Section 6 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Section 6 within the

 

8

--------------------------------------------------------------------------------


 

jurisdiction of such court, such provision shall be interpreted and enforced as
if it provided for the maximum restriction permitted under such governing law.

 

h)  Extension of Time.  If the Executive shall be in violation of any provision
of this Section 6 then each time limitation set forth in this Section 6 shall be
extended for a period of time equal to the period of time during which such
violation or violations occur.  If Employer seeks injunctive relief from such
violation in any court, then the covenants set forth in this Section 6 shall be
extended for a period of time equal to the pendency of such proceeding including
all appeals by the Executive.

 

i)  Survival.  The provisions of this Section 6 shall survive the termination of
this Agreement, as applicable.

 

7)   Disability.  If during the Term Executive is unable to perform his services
by reason of illness or incapacity, for a period of sixty (60) consecutive days
or three (3) months out of any six (6) month period.  Employer may, at its
option, upon written notice to Executive, terminate the Term and his employment
hereunder.  In the event of disability of the Executive as defined in this
Section 7, employer shall continue to pay seventy-five percent (75%) of
Executive’s then current salary and benefits for the lesser of one (1) year or
the remainder of the Term.

 

8)   Termination for Cause.

 

a)  Employer shall have the right to terminate the Term and the Executive’s
employment hereunder for Cause (as defined below).  Upon any termination
pursuant to this Section 8, Employer shall pay to the Executive any unpaid
Annual Base Salary through the effective date of termination specified in such
notice.  Employer shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 5(a)).

 

b)  For purposes hereof, the term “Cause” shall mean the Executive’s conviction
of a felony, the Executive’s personal dishonesty directly affecting the
Employer, willful misconduct (which shall require prior written notice to the
Executive from the Board unless not curable or such misconduct is materially
injurious to Employer), breach of a fiduciary duty involving personal profit to
the Executive or intentional failure to substantially perform his duties after
written notice to the Executive from the Board (and a reasonable opportunity to
cure such

 

9

--------------------------------------------------------------------------------


 

failure) that, in the reasonable judgment of the Board, the Executive has failed
to perform specific duties.

 

9)   Termination Without Cause.

 

a)  At any time Employer shall have the right to terminate the Term and the
Executive’s employment hereunder by written notice to the Executive.  Any
demotion resulting in a material adverse change in the duties, responsibilities
or role, or reporting relationships of the Employee shall be treated as a
termination without cause of the Executive.  If the Executive is a licensed
professional, e.g., Certified Public Accountant or attorney-at-law, then any
situation where the Executive is asked to take, certify or sanction any course
of action which such licensed professional Executive is prohibited from doing by
his/her profession’s rules, regulations, or code of ethics and such action or
refusal to take such action in any way leads to the Executive’s termination or
resignation, then such termination shall be treated as a Termination Without
Cause or Termination for Good Reason as defined herein.

 

Upon any termination pursuant to this Section 9 (that is not a termination under
any of Sections 7, 8, or 10), Employer shall continue to pay (through Employer’s
regularly scheduled payroll) to the Executive (A) the Annual Base Salary at the
date of termination for eight (8) months and (B) pay, within forty-five (45)
days of the last day of employment, any earned Performance Bonus prorated as of
the date of termination.    Employer shall also continue to pay the Employer
portion of premiums for the same or substantially similar Welfare Benefits and
the Executive shall be entitled to the other benefits set forth in Section 5(b)
and (e) for the remainder of the Term.  In the event such entitlement is not
allowed by law, the Executive shall be entitled to the cash equivalent of that
benefit.

 

b)  The Options and any previously granted or subsequently granted incentive
stock options shall immediately vest and be exercisable pursuant to the terms of
the Plan and the Stock Option Award Agreement, all non-qualified stock options
that have not vested as of the date of the termination, shall expire, and all
non-qualified stock options that have vested shall be exercisable pursuant to
the terms of the Plan and the Stock Option Award Agreement. Said vested stock
options shall be exerciseable and may be sold by Executive subject to no
restrictions by Employer (other than those imposed by the Employer’s then
current insider trading policy or by federal and state securities laws).

 

10

--------------------------------------------------------------------------------


 

c)  The Employer shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 5(a).  The Executive
shall be entitled to receive all severance payments and benefits hereunder
regardless of any future employment undertaken by the Executive.

 

10)   Termination by Executive.

 

a)  The Executive shall at all times have the right upon thirty (30) days prior
written notice to Employer, to terminate the Term and his employment hereunder.

 

b)  Upon any termination pursuant to this Section 10 by the Executive without
Good Reason (as defined below),  Employer shall pay to the Executive any unpaid
Annual Base Salary through the effective date of termination specified in such
notice.  Employer shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 5(a)).

 

c)  Upon any termination pursuant to this Section 10 by the Executive for Good
Reason, Employer shall pay to the Executive the same amounts that would have
been payable by Employer to the Executive under Section 9 of this Agreement as
if the Executive’s employment had been terminated by Employer without Cause. 
Employer shall have no further liability hereunder (other than for reimbursement
for reasonable business expenses incurred prior to the date of termination,
subject, however, to the provisions of Section 5(a)).

 

d)  For purposes of this Agreement, “Good Reason” shall mean:

 

i)             the assignment to the Executive of any duties inconsistent in any
material respect with the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Section 3 of this Agreement, or any other action by Employer
which results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Employer
promptly after receipt of notice thereof given by the Executive.

 

ii)            any failure by Employer to comply with any of the material
provisions of Section 4 of this Agreement, other than an isolated, insubstantial
and inadvertent failure not

 

11

--------------------------------------------------------------------------------


 

occurring in bad faith and which is remedied by Employer promptly after receipt
of notice thereof given by the Executive; or

 

iii)           in the event that (A) a Change in Control (as defined in
Section 4 hereof) in Employer shall occur during the Term and (B) prior to the
earlier of the expiration of the Term and six (6) months after the date of the
Change in Control, the Term and Executive’s employment with Employer is
terminated by Employer, or new employer as the case may be, without Cause, as
defined in Section 9(b) (and other than pursuant to Section 7 by reason of the
Executive’s death or the Executive’s disability) or the Executive terminates the
Term and his employment for Good Reason, as defined in Section 11(d)(i) or (ii).

 

11)   Waivers.  It is understood that either party may waive the strict
performance of any covenant or agreement made herein; however, any waiver made
by a party hereto must be duly made in writing in order to be considered a
waiver, and the waiver of one covenant or agreement shall not be considered a
waiver of any other covenant or agreement unless specifically in writing as
aforementioned.

 

12)   Savings Provisions.  The invalidity, in whole or in part, of any covenant
or restriction, or any section, subsection, sentence, clause, phrase or word, or
other provisions of this Agreement, as the same may be amended from time to time
shall not affect the validity of the remaining portions thereof.

 

13)   Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas without giving effect to its choice
of law provision.

 

14)   Notices.  If either party desires to give notice to the other in
connection with any of the terms and provisions of this Agreement, said notice
must be in writing and shall be deemed given when (a) delivered by hand (with
written confirmation of receipt); (b) sent by facsimile (with written
confirmation of receipt), provided that a copy is mailed by registered mail,
return receipt requested, or (c) when received by the addresses, if sent by a
nationally recognized overnight delivery service) receipt requested), in each
case addressed to the party for whom it is

 

12

--------------------------------------------------------------------------------


 

intended as follows (or such other addresses as either party may designate by
notice to the other party, at the Parent Employer’s or Employer’s then principal
executive offices):

 

 

If to Employer:

enherent Corp.

 

 

80 Lamberton Road

 

 

Windsor, CT 06095

 

 

Attn:  Clifford Dickman

 

 

 

 

 

 

 

If to Executive:

Robert D. Merkl

 

 

5419 Ashleigh Road

 

 

Fairfax, VA  22030

 

15)   Default.  In the event either party defaults in the performance of its
obligations under this Agreement, the non-defaulting party may, after giving 30
days’ notice to the defaulting party to provide a reasonable opportunity to cure
such default, proceed to protect its rights by suit in equity, action or law,
or, where specifically provided for herein, by arbitration, to enforce
performance under this Agreement or to recover damages for breach thereof,
including all costs and attorneys’ fees, whether settled out of court,
arbitrated, or tried (at both trial and appellate levels).

 

16)   No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than Employer, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.

 

17)   Waiver of Jury Trial.  All parties knowingly waive their rights to request
a trial by jury in any litigation in any court of law, tribunal or legal
proceeding involving the parties hereto or any disputes arising out of or
related to this Agreement.  Any controversy of claim arising out of this
Agreement, its enforcement or interpretation, or alleged breach default or
misrepresentation in connection with any of its provisions, shall be submitted
to binding arbitration before JAMS-Endispute in accordance with its rules and
procedures for arbitration of employment disputes.  The costs of arbitration,
including but not limited to, the filing fees, shall be paid for by the
Employer.  The Employer shall also be responsible for payment of its own

 

13

--------------------------------------------------------------------------------


 

attorneys’ fees and shall pay the attorney’s fees of the Employee up to a
maximum of twenty-five thousand dollars ($25,000.00).

 

18)   Successors.  This Agreement shall inure to the benefit of and be binding
upon the Executive and the Executive’s assigns, heirs, representatives or
estate.

 

19)   Indemnification.  In the event of a lawsuit, such as but not limited to a
shareholder suit, after Executive’s departure from the Employer, or termination
of this Agreement for Cause or Termination without Cause, the Employer shall
reimburse, the Executive from all reasonable travel costs and out-of-pocket
expenses incurred by Executive in assisting in the defense of such
post-employment suit.  In addition, the Employer shall to the fullest extent
allowed under its Amended and Restated Certificate of Incorporation and to the
fullest extent permitted by law indemnify, defend and hold harmless Executive
form any reasonable legal fees incurred in Executive’s assistance in the defense
of or damages awarded against Executive from such post-employment lawsuit.

 

20)   Press Releases.  The executive will be given the opportunity to review and
comment upon any press release announcing his departure from the Employer. 
Employer shall not be obligated to withdraw or revise such press release as a
result of the Executive’s comments.

 

IN WITNESS WHEREOF, by its appropriate officer, signed this Agreement and
Executive has signed this Agreement, as or the day and year first above written.

 

 

AGREED TO BY:

 

AGREED TO BY:

 

 

 

 

 

Executive

Robert D. Merkl

 

enherent Corp.

 

 

 

Irwin Sitkin

 

 

 

Chairman, Compensation Committee

 

 

 

Board of Directors

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

PERFORMANCE BONUS TARGETS

 

QUARTER TARGETS

 

OR

 

CUMULATIVE TARGET

 

4Q02

 

 

 

 

 

 

 

 

 

REVENUE

 

4,400,000

 

 

 

REVENUE

 

4,400,000

 

EBITDA

 

0

 

 

 

EBITDA

 

0

 

 

 

 

 

 

 

 

 

 

 

1Q03

 

 

 

 

 

 

 

 

 

REVENUE

 

3,750,000

 

 

 

REVENUE

 

8,150,000

 

EBITDA

 

(60,190

)

 

 

EBITDA

 

(60,190

)

 

 

 

 

 

 

 

 

 

 

2Q03

 

 

 

 

 

 

 

 

 

REVENUE

 

4,560,000

 

 

 

REVENUE

 

12,710,000

 

EBITDA

 

202,700

 

 

 

EBITDA

 

142,510

 

 

 

 

 

 

 

 

 

 

 

3Q03

 

 

 

 

 

 

 

 

 

REVENUE

 

5,580,000

 

 

 

REVENUE

 

18,290,000

 

EBITDA

 

577,700

 

 

 

EBITDA

 

720,210

 

 

 

 

 

 

 

 

 

 

 

4Q03

 

 

 

 

 

 

 

 

 

REVENUE

 

5,600,000

 

 

 

REVENUE

 

23,890,000

 

EBITDA

 

607,700

 

 

 

EBITDA

 

1,327,910

 

 

15

--------------------------------------------------------------------------------